Case 1:19-cv-23726-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                                                CASE NO.

  MARIA GRANELA,

         Plaintiff,

  vs.

  WAL-MART STORES EAST, L.P.,

        Defendant.
  _____________________________________________/

      DEFENDANT WAL-MART STORES EAST, L.P.’ S NOTICE OF REMOVAL

         Defendant, WAL-MART STORES EAST, L.P. (“WAL-MART”) 1, by and

  through the undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and

  1446(b)(3), and Rule 81(c) of the Federal Rules of Civil Procedure, hereby removes

  to this Court the action filed in the 11th Judicial Circuit Court in and for Miami-

  Dade County, Florida, Case No. 2019-022838-CA-01, with full reservation of rights,

  exceptions and defenses, and in support thereof states:

                                 I.      FACTUAL BACKGROUND

         1.     On or about August 1, 2019, Plaintiff commenced this action by filing a

  Complaint against Wal-Mart in the 11th Judicial Circuit Court in and for Miami-

  Dade County, Florida. See Pl.’s Compl. attached as Ex. “A.”


  1
   WAL-MART was incorrectly named as Wal-Mart, Inc. in Plaintiff’s Complaint filed
  in state court action, which is subject of a pending Motion to Dismiss for naming of
  incorrect corporate entity.



                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-23726-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 2 of 12




        2.     The Complaint was served on August 8, 2019. See Service of Process

  attached as Ex. “B.”

        3.     On August 23, 2019, Plaintiff filed an Amended Complaint correcting

  the name of Defendant to Wal-Mart Stores East, L.P. due to the wrong entity being

  named as the Defendant in the original complaint. Specifically, Plaintiff initially

  named Wal-Mart, Inc. as the Defendant entity which owned and operated the

  subject premises, located at 6991 SW 8 Street, Miami, Florida, where the incident

  described in the Complaint—a slip-and-fall accident—occurred.                    However, the

  subject store was not owned or operated by Wal-Mart, Inc, but rather by Wal-Mart

  Stores East, L.P. See Plaintiff’s Amended Complaint attached as Ex. “C.”

        4.     Plaintiff alleges a claim for negligence against Wal-Mart as a result of

  injuries she allegedly sustained on December 29, 2017 while at the subject Wal-

  Mart premises. See Ex. “C” at ¶ ¶ 5, 6, 7, 8.

        5.     Specifically, the Plaintiff alleges she slipped and fell on slippery

  substance on the floor. Id. at ¶ 9.

        6.     Plaintiff alleges that Wal-Mart breached its duty of care by negligently

  failing to exercise reasonable care in the maintenance, repair, warning, or mode of

  operation of the business premises by allowing water or other transient liquids or

  substances to be and to remain on the floor of its premises. Plaintiff claims that the

  dangerous condition existed for a sufficient length of time so that Wal-Mart should

  have known about it. Id. at ¶¶ 7-8.




                                                2

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-23726-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 3 of 12




           7.   The Plaintiff is a resident of Miami-Dade County, Florida. See

  Plaintiff’s Patient Education & Visit Summary Person Information attached as

  Composite Ex. “D.” 2 (page 33 of the demand letter).

           8.   On or about January 16, 2018, prior to filing the instant lawsuit, the

  Plaintiff submitted a pre-suit demand letter which indicated that Plaintiff was

  admitted to Coral Gables Hospital with complaints of pain of bilateral shoulders,

  left hip and lower back pain and was diagnosed with a rotator cuff tear. It appears

  Plaintiff has suffered a complete supraspinatus tendon tear with retraction

  and a comminuted fracture of the left femur with some fragment displaced

  in the area and subsequently underwent a left total hip arthroplasty. Based

  on Plaintiff’s alleged injuries and medical bills incurred the Plaintiff offered to

  settle the claim for $1,000,000.000. See Pre-Suit Demand Letter attached as Ex.

  “E.” 3




  2 Wal-Mart attaches a sample of the Plaintiff’s medical bills to demonstrate
  diversity of Citizenship among Wal-Mart and the Plaintiff. Wal-Mart has redacted
  a portion of the Plaintiff’s address (specifically, the street number) so as to protect
  the Plaintiff’s confidential information. Composite exhibit “D” does not contain the
  entire complement of Plaintiff’s medical bills, but rather only a sample for the
  purpose of demonstrating diversity of Citizenship among the parties. Should the
  Court wish to see the unredacted medical bills, Wal-Mart can provide same for an in
  camera inspection. See Composite Exhibit “D.”
  3
   Wal-Mart has not filed the entire complement of medical records which Plaintiff
  submitted with her pre-suit demand letter in order to protect the Plaintiff’s
  personal information pursuant to the Court’s Administrative Procedures, 6B.
  Should the Court wish to see these documents, Wal-Mart will provide same for an in
  camera inspection.

                                                3

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-23726-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 4 of 12




        9.     This matter is therefore removable based on diversity of citizenship of

  the parties, and because the amount in controversy is in excess of $75,000.00

  exclusive of interest, attorney’s fees, and costs.

        10.    Wal-Mart attaches hereto and makes a part of this notice a copy of the

  process, pleadings, and other papers filed in the 11th Judicial Circuit in and for

  Miami-Dade County together with a docket sheet from the Clerk of the Court. See

  attached as Composite Ex. “F.”

        11.    Wal-Mart reserves the right to raise all defenses and objections in this

  action after the action is removed to this Court.

                                II. REMOVAL IS TIMELY

        12.    In accordance with 28 U.S.C. § 1446(b)(1), Wal-Mart files this Notice of

  Removal within thirty (30) days of the date that it received a copy of Plaintiff’s

  initial Complaint. Plaintiff’s Complaint is the initial pleading setting forth the claim

  for relief upon which Plaintiff’s action is based. The thirty (30) day period

  commenced on August 8, 2019, when Plaintiff served her Complaint.

        13.    Prior to the service of Plaintiff’s Complaint, Plaintiff sent Wal-Mart a

  written pre-suit demand outlining Plaintiff’s claimed damages inclusive of actual

  medical expenses in connection with her December 29, 2017 alleged incident.

         14.   Venue exists in the United States District Court for the Southern

  District of Florida, Miami Division, because the 11th Judicial District in and for

  Miami-Dade County, where Plaintiff filed his state court Complaint is located in




                                                4

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-23726-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 5 of 12




  Miami-Dade County Florida, which is located within the United States District

  Court for the Southern District of Florida, Miami Division.

         III. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

        15.     Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

  jurisdiction of all civil actions where the matter in controversy exceeds the sum or

  value of $75,000.00, exclusive of interest and costs, and is between – citizens of

  different States.” This action satisfies the complete diversity of citizenship

  requirement of 28 USC § 1332(a)(1).

        A.     Citizenship of MARIA GRANELA.

        16.     Plaintiff is a resident of Miami-Dade County, Florida. See Ex. “C.”

   Although Plaintiff’s Amended Complaint does not state Plaintiff’s residency or

   citizenship, “[i]t is well established that a party’s residence is prima facie evidence

   of a party’s domicile,” and “[f]or purposes of diversity jurisdiction, a party’s

   domicile is equivalent to his citizenship.” Katz v. J.C. Penney Corp., 2009 WL

   1532129, *3 (S.D.Fla.) (Cohn, J) (internal citations omitted).

        17.    Here, Plaintiff’s medical bills indicate she is a resident of Miami-Dade,

  Florida. See Ex. “D.” Plaintiff’s Miami-Dade, Florida’s residence is prima facie

  evidence of her domicile which is equivalent to citizenship for purposes of

  establishing diversity in this case. See Katz, 2009 WL 1532129 at *3.

             B. Citizenship of WAL-MART STORES EAST, L.P.

        18.     At the time of the alleged incident, and currently, Wal-Mart Stores

  East, L.P., is a Delaware limited partnership, of which WSE Management, LLC is


                                                 5

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-23726-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 6 of 12




  the general partner, and WSE Investment, LLC is the limited partner. The sole

  member of WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores

  East, LLC (fka Wal-Mart Stores East, Inc.), an Arkansas limited liability company

  whose parent company is Wal-Mart Stores, Inc. The principal place of business for

  all entities mentioned is Bentonville, Arkansas. At no time material has Wal-Mart

  Stores East, L.P., or its general or limited partners, been a citizen of Florida. See

  Florida Department of State, Division of Corporations, Detail by Entity Name

  attached as Composite Ex. “G.”

                          IV. AMOUNT IN CONTROVERSY

       19.    The amount in controversy exceeds $75,000.00. Although Plaintiff’s

  Complaint does not specify an amount in controversy other than the state court

  $15,000.00 jurisdictional minimum, it is clear from Plaintiff’s pre-suit demand that

  his claimed damages exceed the jurisdictional minimum in this Court of $75,000.00.

  See Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5 (S.D. Fla. June 1, 2009)

  (concluding the defendant met its jurisdictional burden of establishing the amount

  in controversy based on information received from the plaintiffs in the pre-suit

  demand package); see also Mick v. De Vilbiss Air Power Co., No. 6:10-CV-1390-ORL,

  2010 WL 5140849, at *1 (M.D. Fla. Dec. 14, 2010) (discussing pre-suit demand

  letters are competent evidence of the amount in controversy.).

          20. Where, as here, a plaintiff makes “an unspecified demand for damages

  in state court, a removing defendant must prove by a preponderance of the evidence

  that the amount in controversy more likely than not exceeds the . . . jurisdictional


                                               6

                 150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                         TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-23726-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 7 of 12




  requirement.” Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir.

  1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069

  (11th Cir. 2000).

             21. “In the Eleventh Circuit, a district court may consider the complaint

  and any later received paper from the plaintiff as well as the notice of removal and

  accompanying documents when deciding upon a motion to remand.” Katz, 2009 WL

  1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery v. Alabama Power Co., 483

  F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a district court may consider

  evidence outside of the removal petition if the facts therein existed at the time of

  removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)

  and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

  “Therefore, pre-suit settlement offers and demands may be considered in evaluating

  whether a case has been properly removed.” Id.

       22.     The relevant portions of Plaintiff’s itemized and specifically detailed pre-

  suit demand conclusively establish that the amount in controversy exceeds the

  $75,000.00 jurisdictional minimum. Specifically, Plaintiff was admitted to Coral

  Gables Hospital with complaints of pain of bilateral shoulders, left hip and lower

  back pain and was diagnosed with a rotator cuff tear.                It appears Plaintiff has

  suffered a complete supraspinatus tendon tear with retraction and a

  comminuted fracture of the left femur with some fragment displaced in the

  area and subsequently underwent a left total hip arthroplasty. Based on

  Plaintiff’s alleged injuries and medical bills incurred the Plaintiff offered to settle


                                                  7

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-23726-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 8 of 12




  the claim for $1,000,000.000. See Pre-Suit Demand Letter attached as Ex. “E.” 4 In

  addition to Plaintiff’s alleged medical condition, the Plaintiff’s Amended Complaint

  alleges that Plaintiff lost the enjoyment of life, lost earnings and ability to earn

  money and her injuries are either permanent or continuing in nature and Plaintiff

  will suffer the losses and impairment in the future. See Ex. “C.” at ¶ 10.

          23. These representations sufficiently and conclusively establish by a

  preponderance of the evidence that the amount in controversy exceeds the requisite

  $75,000.00 jurisdictional minimum for this Court to retain jurisdiction. Numerous

  district court decisions support this conclusion.

          24. For example, in Katz v. J.C. Penney Corp., this Court concluded that

  the removing defendant properly established the amount in controversy by

  addressing information received from Plaintiff’s pre-suit demand package. Katz,

  2009 WL 1532129 at 4. The Court specifically noted it was persuaded that the pre-

  suit demand package reflected an honest assessment of damages by plaintiffs

  because, like Plaintiff’s June 15, 2018 pre-suit demand letter in this case, it was

  based on medical records provided by the plaintiff. Id.

          25. District courts have found that the amount in controversy is satisfied

  by a showing that Plaintiff’s pre-suit demand letter demonstrates Plaintiff’s past



  4
   Wal-Mart has not filed the entire complement of medical records which Plaintiff
  submitted with her pre-suit demand letter in order to protect the Plaintiff’s
  personal information pursuant to the Court’s Administrative Procedures, 6B.
  Should the Court wish to see these documents, Wal-Mart will provide same for an in
  camera inspection.

                                                8

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-23726-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 9 of 12




  medical bills exceed $75,000.00. For example, in Stramiello v. Petsmart, Inc., Case

  No. 8:10-cv-659-T-33TGW, 2010 U.S. Dist. Lexis 59119, at *3 (M.D. Fla. 2010), the

  court determined the defendant established its burden of proving the amount in

  controversy exceeded $75,000.00 where the plaintiff’s medical bills alone totaled

  $108,351.92 and plaintiff alleged that his injuries were permanent and she would

  “surely seek recovery of future medical expenses and significant pain and suffering

  damages.” Id. The court found the defendant established complete diversity and

  that the amount in controversy exceeded the minimum jurisdictional requirement;

  therefore, the court denied the plaintiff’s motion to remand. Id. at *5.

          26. Additionally, in Wilson v. Target Corp., the plaintiff submitted a

  pre-suit demand letter indicating she had incurred over $100,000.00 in past medical

  expenses and would incur additional $1 million dollars in future medical expenses

  as a result of his incident. Wilson v. Target Corp., 2010 WL 3632794, at *4 (S.D. Fla.

  2010). Although the plaintiff’s complaint did not specify the exact amount of

  damages she bought, but only plead that her damages were in excess of $15,000.00,

  the court denied plaintiff’s motion to remand finding plaintiff’s pre-suit demand

  letter and unspecified damages in his complaint were sufficient to demonstrate by a

  preponderance of the evidence that the amount in controversy exceeded $75,000.00.

  Id.

          27. Here, Plaintiff’s pre-suit demand letter which estimates Plaintiff’s

  damages to be one million dollars ($1,000,000.00) is an honest assessment of her

  claimed damages as it is based on the following:


                                                9

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-23726-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 10 of 12




           a. Plaintiff’s past medical bills in the approximate amount of $77,000.00

           b. future medical care. See Katz, 2009 WL 1532129 at 4.

          28. This evidence demonstrates the Plaintiff’s claimed damages in the

  instant case far exceed $75,000.00. Accordingly, Wal-Mart has shown by a

  preponderance of the evidence that the amount in controversy exceeds the

  jurisdictional minimum, rendering removal proper.

                                    V. CONCLUSION

         This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446

  because there exists complete diversity in this matter as the Plaintiff and Wal-Mart

  are citizens of different states, and the amount in controversy exceeds $75,000.00

  exclusive of interest, fees, and costs. Upon filing of this Notice of Removal,

  Wal-Mart will promptly give written notice to Plaintiff, through her attorneys of

  record, and the Clerk of the Circuit Court for the 11th Judicial Circuit in and for

  Miami-Dade County, Florida.

        WHEREFORE, Defendant, WAL-MART STORES EAST, L.P., respectfully

  requests the Notice of Removal be accepted as good and sufficient as required by

  law, and that the aforesaid action, Case No. Case No. 2019-022838-CA-01, on the

  docket of the Court for the 11th Judicial Circuit in and for Miami-Dade County,

  Florida, be removed from that Court to the United States District Court for the

  Southern District of Florida, Miami Division, and that this Court assume full and

  complete jurisdiction thereof and issue all necessary orders and grant all general

  equitable relief to which Wal-Mart is entitled.


                                              10

                 150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                         TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-23726-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 11 of 12




                                     Respectfully Submitted,


                                     /s/ William H. Edwards
                                     Jerry D. Hamilton
                                     Florida Bar No.: 970700
                                     jhamilton@hamiltonmillerlaw.com
                                     William H. Edwards
                                     Florida Bar No. 43766
                                     wedwards@hamiltonmillerlaw.com
                                     Patricia Concepcion
                                     Florida Bar No. 109058
                                     pconcepcion@hamiltonmillerlaw.com
                                     HAMILTON, MILLER & BIRTHISEL, LLP
                                     150 Southeast Second Avenue, Suite 1200
                                     Miami, Florida 33131
                                     Telephone: (305) 379-3686
                                     Attorneys for Defendant, Wal-Mart Stores East, L.P.



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 6, 2019, I electronically filed the

  foregoing document with the Clerk of Court using the E-Filing Portal. I also certify

  that the foregoing document is being served this day on all counsel of record or pro

  se parties identified on the attached Service List by electronic mail.



                                                    /s/ William H. Edwards
                                                    William H. Edwards




                                               11

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-23726-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 12 of 12




                                       SERVICE LIST

Attorneys for Plaintiff

Mina Grace, Esq.
STEINGER, GREENE & FEINER
2727 NW 62nd Street
Ft. Lauderdale, Florida 33309
Tele: (954)-491-7701
Fax: (954)-492-2289
Email: mgrace@injurylawyers.com
acox@injurylawyers.com
fmercado@injurylawyers.com




                                               12

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
